Citation Nr: 1542123	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  13-04 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 2000 to October 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issues of entitlement to service connection for left ear hearing loss and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability for VA purposes.  

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's tinnitus is as likely as not a result of acoustic trauma sustained during his military service

3.  A respiratory disorder did not have its onset during the Veteran's active service, did not manifest during his active service, and was not caused by his active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  With regard to the issues that are decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in March 2011.  
Next, VA has a duty to assist the claimant in the development of a claim. This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran a relevant examination and opinion for his right ear hearing loss and tinnitus claim in May 2011.  The opinions described the Veteran's claimed conditions, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

VA did not provide examinations with regard to the Veteran's claim of entitlement to service connection a respiratory disability.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c) (4). 

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, as discussed in more detail below, the evidence does not establish an event, disease, or injury in-service relevant to the Veteran's claim of entitlement to service connection for a respiratory disorder.  Even assuming that such a disorder had onset in-service or during an applicable presumptive period, there is no persuasive competent evidence indicating that it may be associated with service (aside from the Veteran's assertion, which alone does not, under current case law, suffice to render a VA examination or opinion necessary).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a claimant's generalized statement that a service illness caused his present medical problems is not sufficient to entitle him to a medical examination).  Therefore, a remand for a medical opinion is not necessary to decide the claim.  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  Accordingly, an examination is not required for the Veteran's claim of service connection for a respiratory disorder, even under the low threshold of McLendon.

Next, The Board notes that the Veteran alleged in his April 2012 notice of disagreement that the May 2011 audiological examination was inadequate to adjudicate his claim because the examiner spent a short time examining him.  The Veteran also alleged that the examiner wanted to be elsewhere at the time. 

The Board regrets the impression of the Veteran that this VA examiner was not fully attentive in his examination.  However, the Board is entitled to assume the competence of a VA examiner.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007). Additionally, upon review of the May 2011 VA examination report, the Board notes that the examiner detailed the Veteran's symptoms with regard to his right ear and the limitations related thereto.  The examiner also indicated review of the medical records in the claims file.  With regard to the portion of the examination relating to the Veteran's claimed right ear hearing loss, the Board finds no justification for finding it inadequate.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Finally, "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability. In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). The standard is whether a disability exists at the time the claim was filed. See also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Right Ear Hearing Loss

The Veteran claims he has a bilateral hearing loss disability as a result of noise exposure in his active service.  As explained in the remand portion of this decision, the Board makes no decision on the Veteran's claim for service connection for the left ear.  Thus, only the Veteran's right ear will be addressed in this decision.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.

The only audiometric data of record during the Veteran's claim and appeal period is from a VA examination in May 2011.  At that time, audiometric examination of the Veteran's hearing acuity showed pure tone thresholds in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz were 5, 10, 5, 10, and 20 decibels, respectively.  Speech audiometry revealed speech recognition ability of 100 percent in right ear.  These thresholds are not significant enough to reach the level to be considered a hearing disability (by VA standards) under 38 C.F.R. § 3.385. 

Thus, there are no audiological tests that establish hearing loss disability in the right ear at any time during the appeal period. See McClain, supra.  Therefore the Veteran does not have right ear hearing loss for which service connection could be awarded for VA purposes.  See 38 C.F.R. §3.385; Palczewski v. Nicholson, 21 Vet.App. 174 (2007) (finding that VA's threshold requirement for hearing loss disability for VA purposes is valid).  The preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.  See Brammer, supra.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Tinnitus

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  The Board notes that because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2014).

At the outset, the Board finds that the in-service element of service connection has been met.  The Veteran contends that he was exposed to acoustic trauma as a combat engineer while in the Army.  Based on the Veteran's personnel records and credible reports, the Board concedes exposure to acoustic trauma, and the in-service element of service connection has been met.

The Board notes that there are conflicting opinions of record.  The Veteran has competently reported that he has tinnitus and that it began after or contemporaneous to exposure to acoustic trauma while in the Army.  Specifically, the Veteran reported at his May 2011 VA examination that he first noticed tinnitus symptoms after field exercises in the Army.  Conversely, the VA examiner in the May 2011 audiologic examination opined that the Veteran's tinnitus was due to some hearing loss that occurred prior to his military service or occurred due to the deterioration of higher frequency hearing ability after service.  

In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notwithstanding the negative nexus opinion in this case, the Board is satisfied that the tinnitus cannot be clearly disassociated from the Veteran's conceded exposure to loud noise during active service.

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  And, as noted above, a lay person is competent to provide an opinion on tinnitus.  Charles, supra.  In other words, given the nature of tinnitus, the Veteran is uniquely situated to be able to competently identify and report on its onset and duration.  Here, the Board finds the Veteran's assertion that the tinnitus was incurred while in service is both competent and credible, and thus is positive evidence that supports a finding of nexus in this case.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999). 

Thus, from the above, it cannot be said that the preponderance of the evidence is against the claim; as such, all reasonable doubt has been resolved in the Veteran's favor, and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Respiratory Disorder

The Veteran alleges that he has a respiratory disorder as a result of exposure to fumes while working on diesel engines during his active service.  

Service treatment records document no evidence of in-service chronic respiratory symptoms, and there is no evidence that a respiratory condition has existed on a continuing basis since his active service.  Additionally, VA treatment records, though significant for other conditions, do not document any chronic respiratory disability.

The Board is aware that the Veteran himself has provided a statement concerning the etiology of a respiratory disorder.  In that regard, the Board notes that the Veteran is providing lay statements that purport to diagnosis a present respiratory disability and link that disability to active service.  

In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the question at issue and the particular facts of the case. 

In Jandreau, the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  In Davidson, the Federal Circuit drew from Jandreau to explain its holding that non-expert nexus opinion evidence may not be categorically rejected. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion or diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

The Board notes that the Veteran is competent to comment on the presence of symptoms attributable to a respiratory infection.  However, the diagnosis of a chronic respiratory disability and the linking of that disability to exposure to fumes from a diesel engine is not something that can be determined by mere observation.  Nor are these questions simple, as they require clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Thus, the Veteran's statements pertaining to the etiology and diagnosis of a chronic respiratory condition are not competent medical evidence and have little probative value in the determination of whether the Veteran has a chronic respiratory disability that is related to active service.  

Thus, there is not any evidence of record that satisfies the in-service, nexus, or even present disability elements of service connection.  Therefore, the preponderance of the evidence is against a finding that the Veteran has any chronic respiratory condition as a result of any in-service exposure to fumes from a diesel engine or from any other cause from service.  The Veteran's appeal as to this issue must be denied.  There is no reasonable doubt to resolve as to this issue.  See 38 U.S.C.A. § 5107(b) West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for tinnitus is granted.

Service connection for a respiratory disorder is denied.  


REMAND

The Board notes that the Veteran has a left ear hearing loss disability for VA purposes, as the threshold level at 4000 Hz was 40 decibels at the time of the May 2011 VA examination.  At that examination, the examiner opined that it was unlikely that there was evidence of hearing loss in the Veteran's active duty service.  For his rationale, the examiner cited audiologic data from the Veteran's entry and separation examinations, explaining that the results from those tests were normal. The examiner concluded that there was no evidence of hearing loss during the Veteran's active service.  This opinion is inadequate.  The lack of a showing of a disability during service does not preclude establishing entitlement to service connection.  A claimant may establish service connection for a hearing disability that initially manifested several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to an injury or disease suffered in service.  Hensley v. Brown, 54 Vet. App. 155 (1993). 

The Veteran has indicated that he has a significant history of noise exposure in active service while working as a combat mechanic, and the Board concedes exposure to acoustic trauma while in active service. On remand, the examiner must provide an adequate nexus opinion for the Veteran's claim.  

Moving to the Veteran's claim of service connection for GERD, the Veteran has not yet been afforded a VA examination.  As noted above, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In his February 2013 VA Form 9, the Veteran argued that his current diagnosis of GERD existed in service.  As part of his argument, he posited that any lack of evidence in his service treatment records regarding GERD would be because the Veteran was unaware that heartburn was a symptom of GERD.  Essentially, the Veteran has competently reported that he had heartburn symptoms throughout his active service.  Therefore, the Board finds that the evidence of record suggests that there is an indication of association between the Veteran's GERD and his active service.  Upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of any diagnosed gastrointestinal disorder.  McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for a VA examination of his hearing loss in his left ear.  The examiner must interview the Veteran as to the history of the hearing loss disability.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a left ear hearing loss disability is of service onset or otherwise related thereto.

In particular, the examiner must craft his or her opinion and report in light of the Veteran's exposure to acoustic trauma during service as well as the Veteran's competent statements regarding the same.  

3.  Following completion of the development requested in paragraph 1, above,  schedule the Veteran for a VA examination for his GERD claim.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

The examiner should identify any and all gastrointestinal disorders the Veteran has had at any time since he filed his claim in December 2010.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed gastrointestinal disorder, to include GERD, had its onset during the Veteran's active service, was caused by his active service, or is otherwise related thereto.  The examiner is asked to address the Veteran's assertions in a February 2013 VA Form 9 Appeal to the Board of Veterans' Appeals, that he experienced heartburn during his active service.  

4.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


